DETAILED ACTION
1.         Claims 1-20 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112(f)
3. 	The following is a quotation of 35 U.S.C. 112(f): 
(f} Element in Claim for a Combination. -An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AlA 35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
4.	 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also comm only referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic place holder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic place holder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre - AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic place holder is not preceded by a structural modifier. Such claim limitation(s) is “a module” in claim 10;
These claims limitations are being interpreted as:
“the unit as a storage media/computer-readable storage media” storing data and machine-readable instructions, such as read only memory, random access memory, erasable programmable read only memory, electrically erasable programmable read only memory, a hard drive, a removable media drive for handling compact disks, digital video disks, diskettes, magnetic tape cartridges, memory cards,  per figure 2”, as described in fig.2 , par. [0034] of the publication, because these claims limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover.

Claim Rejections 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-2, and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
As for the Step 2 analysis of the SUBJECT MATTER ELIGIBILITY TEST;
Step 2A claims set forth below are directed to abstract ideas (judicially recognized exceptions) as shown below;
Step 2A Prong 1:
Claims 1 recites a mental process that could be performed by the human mind such as receiving, displaying and storing data and determine abnormality on the display image. The limitations given in claim 1 can be performed by the human mind merely by visually looking at images, pointing to the image and making a mental note whether the image is abnormal or normal. Accordingly, the claim recites an abstract idea.
Specifically claim 1 recites a mental process that could be performed by the human mind such as “receiving from a medical imaging device a medical image associated with the myocardium region; identifying from the medical image a region of abnormality in the myocardium region; and determining from the simulation of the plurality of blood vessels at least one blood vessel contributing to the abnormality in the myocardium region” These limitations can also be performed by the human mind by displaying an image in general purpose computer and assessing whether  the image is normal or abnormal. 
That is, other than reciting “extracted from a medical image and used to make a blood vessel simulation to  identify abnormalities” nothing in the claim element precludes the step from practically being performed in the mind. “receiving from a medical imaging device a medical image associated with the myocardium region” in the context of this claim encompasses the user manually can download a stored a medical image in a general purpose computer. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2:
In claim 1 the judicial exception is not integrated into a practical application. In particular the claim recite additional elements, “ determining from the simulation of the plurality of blood vessels at least one blood vessel contributing to the abnormality in the myocardium region“ which is also mental process wherein a person identify abnormal region by observing the image display in the computer screen, and collecting the data from the image and analyzing. Data gathering and mere instructions to implement an abstract idea on a computer do not integrate a judicial exception into a practical application (MPEP 2106.05 (f and g)). 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, there is no evidence of record that would support the assertion that this step is an improvement to a computer or technological solution to a technological problem. Ultimately, the Applicant’s describe improvement in the process of locating or guiding implantable devices, but this is not an improvement in the function of a computer or other technology (such as ultrasound imaging or sensing) (See MPEP 2106.05(a)(ii); “the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology”; See MPEP 2106.04(d)(1); 2106.05(a); and 2106.05(f)). The claims are directed to the abstract idea. Also, there does not appear to be any particular structure or machine, treatment or prophylaxis, transformation, or any other meaningful application that would render the claim eligible at step 2A, prong 2. 
As for Step 2B, 
As discussed step 2A prong 2 above claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Dependent claims
Claims 2, and 6-7 recite limitations to further define making decisions to determine a diagnosis, but does not integrate into a practical application or amount to significantly more for the reasons provided in claim 1. 
Claims 8 and 9 recites limitations to further define modality image devices, but do not integrate into a practical application or amount to significantly more for the reasons provided in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-3 and 5-11  are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by   Halmann; Menachem, (hereafter Halmann), US 5151856 A,  published September 29, 1992.

Regarding claim 1, Halmann teaches A method of determining at least one blood vessel contributing to an abnormality in a myocardium region (Abstract,  col 2. lines 3-15, 22-25 a method  of analyzing and displaying regional myocardial function and pathology or defects. Correlation can readily be made between coronary artery (blood vessel) pathologies  or defects and adjacent myocardial dysfunction), the method comprising: 
receiving from a medical imaging device a medical image associated with the myocardium region (Abstract,  col1. lines 35-40, the three-dimensional dynamic imaging of the heart utilizing the image acquisition techniques of MRI and Cine-CT, for example, can be reconstructed and subjected to an analysis); 
identifying from the medical image a region of abnormality in the myocardium region (Fig.1 units 26,27 and 35, col.2 lines4-15,  regional myocardial function is determined, and those regions having regional myocardial functions deviating from normal function are displayed on the three-dimensional video model thereby enabling the cardiologist to view directly areas of defective myocardial function or subject to other pathologies, or regions which may have suffered infarct or other ischemic changes);
generating a simulation of a plurality of blood vessels associated with the myocardium region (Abstract, Fig.1 unit III and V, col.1 line65-col. 2 line 15,  a three-dimensional reconstruction, simulation and animation of heart models. And as discuss above  those regions having regional myocardial functions deviating from normal function are displayed on the three-dimensional video model of the heart; and pathological (defect of) myocardial function with coronary artery (i.e, blood vessels) anatomy (e.g. stenosis, obstruction), superimposed upon the reconstructed 3D heart); and 
determining from the simulation of the plurality of blood vessels at least one blood vessel contributing to the abnormality in the myocardium region wherein the at least one blood vessel is associated with the region of abnormality in the myocardium region(Abstract, Fig.1 unit III and V, col.1 line 65-col. 2 line 15,  as discuss above  the regions having regional myocardial functions deviating from normal function or from the corresponding function of an adjacent part, are determined and then displayed on the three-dimensional video model of the heart. A local coronary blood flow disturbances due to stenosis and obstructions to regional mechanical dysfunction of the heart is determined by the cardiologist based on the simulation results). 

Regarding claim 2, Halmann teaches identifying the region of abnormality in the myocardium region (Fig.1 units 26,27 and 35, col.2 lines4-15 this  limitation discussed in claim 1 above)comprises: 
identifying from the medical image a region of abnormality in the myocardium region (Fig.1 units 26,27 and 35, col.2 lines4-15,  regional myocardial function is determined, and those regions having regional myocardial functions deviating from normal function are displayed on the three-dimensional video model thereby enabling the cardiologist to view directly areas of defective myocardial function or subject to other pathologies, or regions which may have suffered infarct or other ischemic changes)
obtaining from a medical database medical data associated with the myocardium region (Fig.1 unit 19, col.3 line 55- 60, col. 4 line 32-35, data in analytic or compressed form representing a normal heart and hearts with various pathologies, electronically comparing the displayed model with the stored three-dimensional models or data and automatically indicating a pathological state of the mammalian heart by the comparison); 
determining from the medical image a point of abnormality (Fig.1  from unit I and unit 35, col.1 line 16- 33 ,  col.1 line 44-46 and line 51-52 , from ultrasound or MRI or computer tomography(CT) is capable of obtaining  diagnosis of any specific pathologies(abnormality) for a specific patient ); 
mapping the point of abnormality in the medical image with the medical data associated with the myocardium region (Fig.1  unit I8 and unit 19, col.9 lines 15-45. evaluate blood supply for each region by one or more mathematical models and compare to local mechanical dysfunction(s), and  evaluate regions of normal and abnormal blood flow and mechanical dysfunction of the myocardium  based on the comparison result . The comparison is carried out by comparing (mapping)  the results following edge detection with stored three-dimensional images or data)
identifying the region of abnormality in the myocardium region based on the mapping (Fig.1  unit I8 and unit 19, col.9 lines 15-45, as discussed above in claim 1, evaluate regions of normal and abnormal blood flow and mechanical dysfunction myocardium based on the comparison result. Thus, identifying the region of abnormality in the myocardium region determined based on comparison result discuss above).

Regarding claim 3, Halmann teaches generating the simulation of the plurality of blood vessels (Abstract, Fig.1 unit 26, col.1 lines 35-40, The coronary artery tree including stenosed segments as obtained from the same patient by angiograms and the resulting three-dimensional coronary and mechanical model can be subjected to animation(simulation) and analysis for diagnostic purposes and to simulate effects of treatment) comprises: 
determining the plurality of blood vessels associated with the myocardium region from the medical data associated with the myocardium region (Fig.1  unit V, 35 and 36, col.9 line 47-50 and 55 - 58 , as represented at Fig.1 unite V, in the video display 28, the colored heart 29 is depicted with colored regions 30, 31 and 32 representing stress areas, infarcts, wall thickenings or other myocardial pathologies. The coronary tree 33 is likewise displayed thereon. The plurality of blood vessels corresponds to the coronary tree 33  generated and display by superimposing on 3D model,); and 
generating a virtual model of the plurality of blood vessels associated with the myocardium region (Fig.1  unit V, 34 and 36, col.9 line 50 - 53 , the coronary tree 33 is likewise displayed as shown in Fig.1 unit 33. An input at 34 can serve to provide color animation in real time and can provide rotation as may be required to allow all sides of the heart (myocardium region) to be viewed). 


Regarding claim 5, Halmann teaches  determining a centerline associated with each blood vessel of the plurality of blood vessels (col. 4 lines 61-68,  drawing the center line of the artery on a coronal and a sagittal images);
identifying a distal end of the centerline associated with each blood vessel of the plurality of blood vessels (col. 4 lines 61-68,  drawing the center line of the artery on a coronal and a sagittal images and by fixing radii on several points along the line.  The distal end of the centerline corresponds to the values of the radii on several points along the line);
generating one or more voxels originating from the distal end of the centerline of each vessel of the plurality of blood vessels (col. 4 lines 61-68,  the sorts and pulmonary artery are reconstructed as a kind of circular tubes: By drawing the center line of the artery on a coronal and a sagittal images and by fixing radii on several points along the line, 3-D shapes of the arteries in the voxel spaces are obtained by interpolating the radius of the artery of each 2-cross sectional plane.); and 
generating an updated virtual model of the plurality of blood vessels based on the generated one or more voxels ( Fig.1, col. 1 lines 35-40, the simulation and animation of the heart, that includes the sorts and pulmonary artery reconstruction, which is additionally capable of analyzing and displaying regional myocardial function and/or pathology or defects).

Regarding claim 6, Halmann teaches a proximal end of the simulation of the plurality of blood vessels connect to the myocardium region identified from the medical image (Fig.1 col.5 lines 1-25,  the two-dimensional images which are thus obtained can be subjected to an edge detection algorithm as represented at  Fig.1 unit 13 to serve as a basis for segmental or helical analysis 14  of the sections and reconstruction of a three-dimensional cage model 15 the heart that includes myocardium region).  


Regarding claim 7, Halmann teaches determining the at least one blood vessel contributing to the abnormality in the myocardium region (Fig.1 units 26,27 and 35, col.2 lines4-15, this limitation discuss in claim 1 above ) comprises: 
comparing the medical data associated with the myocardium region with the simulation of the plurality of blood vessels ; and determining from the comparison the at least one blood vessel connecting to the region of abnormality in the myocardium region (Fig.1  unit I8 and unit 19, col.9 lines 15-45, as discuss in claim 2 above, evaluate blood supply for each region by one or more mathematical models and compare to local mechanical dysfunction(s), and  evaluate regions of normal and abnormal blood flow and mechanical dysfunction of the myocardium  based on the comparison result . The comparison is carried out by comparing (mapping)  the results following edge detection with stored three-dimensional images or data).  

Regarding claim 8, Halmann teaches the medical image is a 3-dimensional medical image (Fig.1  unit 19, end of col.1  line 65-68 and col 2 line 1-2, a method of computerized analysis of noninvasively acquired heart scans, whether these are made by MRI, computer tomography in general or Cine-CT in particular, ultrasound or some other scanning technique, to enable the reconstruction in three dimensions of the heart thus scanned).


Regarding claim 9, Halmann teaches  the medical image is a computed tomography image, an X-ray fluoroscopic image, a magnetic resonance imaging based image, an ultrasound image, or (Fig.1  unit 19, end of col.1  line 65-68, a method of computerized analysis of noninvasively acquired heart scans, whether these are made by MRI, computer tomography in general or Cine-CT in particular, ultrasound).

Regarding claim 10, Halmann teaches  A medical imaging device (col. 3 line 28-29, utilizing an imaging device generating a plurality of two-dimensional sections of a mammalian heart) for determining at least one blood vessel contributing to an abnormality in a myocardium region (Abstract,  col2. lines 3-15, 22-25 a method  of analyzing and displaying regional myocardial function and pathology or defects. Correlation can readily be made between coronary artery (blood vessel) pathologies  or defects and adjacent myocardial dysfunction),), 
the medical imaging device (Fig. 1, units 10,11 and 12, col. 1 line 65-68, noninvasively acquired heart scans, whether these are made by MRI, computer tomography in general or Cine-CT in particular, ultrasound or some other scanning technique) comprising: one or more processing units ( Fig.1 illustrates  a computer model includes a processor, video display 32, a memory 19 that store 3D images); 
a scanner unit configured to capture one or more medical images (a noninvasively acquired heart scans, whether these are made by MRI, computer tomography in general or Cine-CT in particular, ultrasound or some other scanning technique, to enable the reconstruction in three dimensions of the heart thus scanned); and 
a memory coupled to the one or more processing units, the memory comprising a module configured to (Fig.1 illustrates  a computer model includes a processor, video display 32, a memory 19 that store 3D images):
Regarding the remaining  limitations of claim 10, all claimed limitations are set forth and rejected as per discussion for claim 1. 

Regarding claim 11, Halmann teaches  A system for determining at least one blood vessel contributing to an abnormality in a myocardium region (Abstract,  col 2. lines 3-15, 22-25 a computer system as shown in Fig.1  configured to analyze and display regional myocardial function and pathology or defects. Correlation can readily be made between coronary artery (blood vessel) pathologies  or defects and adjacent myocardial dysfunction), the system comprising: 
one or more servers (Fig.1  that includes a memory unit 19 that store 3-D images, various image processing units  that carry out various image processing and simulation, and video display unit 28 that display simulation result); and 
a medical imaging device coupled to the one or more servers (Fig.1 unit 10-12,  col.4 lines 25-30, MRI 10, ultrasonic imaging 11 or computer tomography 12, especially Cine-CT. ), wherein the one or more servers comprise one or more instructions that, when executed, cause the one or more servers to ( col.5 lines 1-15, col.6 lines 45-60, computer programs or an edge detection algorithm as represented at 13 to serve as a basis for segmental or helical analysis 14 of the sections and reconstruction of a three-dimensional cage model 15). 
Regarding the remaining  limitations of claim 10, all claimed limitations are set forth and rejected as per discussion for claim 1. 


Claim Rejections - 35 USC § 103
7.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.         Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Halmann, US 5151856 A,  ,  published on September 29, 1992 as applied to claims 1, 10, and 11 above, and further in view of O'Donnell, Thomas, (hereafter O'Donnell), US 20050272992 A1, published on December 8, 2005.

Regarding claim 12, Halmann teaches all the limitation of claim 12 as discussed in claim 1 above, except the following limitation: “A non-transitory computer-readable storage medium that stores machine readable instructions executable by a processing unit;”
On the other hand  O'Donnell,  teaches A non-transitory computer-readable storage medium that stores machine readable instructions executable by a processing unit (Fig.2, [0041], O'Donnell,  specifically teaches software is preferably implemented as an application program tangibly embodied on a program storage unit. The application program may be uploaded to, and executed by, a machine comprising any suitable architecture).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of storing a code that case the computer to excite the steps taught by O'Donnell in order to store and execute the method claim 12 of Halmann.
The suggestion/motivation for doing so would have been to transfer the method of Halmann in remote locations using internet or storing in removable computer readable media, thus maximize electronically transferability and portability of the method taught by Halmann.

Regarding claim 13, all claimed limitations are set forth and rejected as per discussion
for claim 2 and 12.
Regarding the motivation statement, the same motivation statement  applied in claim 12 above also applied here.  
 
Regarding claim 14, all claimed limitations are set forth and rejected as per discussion
for claim 3 and 12.
Regarding the motivation statement, the same motivation statement  applied in claim 12 above also applied here.  

Regarding claim 15, all claimed limitations are set forth and rejected as per discussion
for claim 4 and 12.
Regarding the motivation statement, the same motivation statement  applied in claim 12 above also applied here.  

Regarding claim 16, all claimed limitations are set forth and rejected as per discussion
for claim 5 and 12.
Regarding claim 17, all claimed limitations are set forth and rejected as per discussion
for claim 6 and 12.
Regarding the motivation statement, the same motivation statement  applied in claim 12 above also applied here.  

Regarding claim 18, all claimed limitations are set forth and rejected as per discussion
for claim 7 and 12.
Regarding the motivation statement, the same motivation statement  applied in claim 12 above also applied here.  

Regarding claim 19, all claimed limitations are set forth and rejected as per discussion
for claim 8 and 12.
Regarding the motivation statement, the same motivation statement  applied in claim 12 above also applied here.  

Regarding claim 20, all claimed limitations are set forth and rejected as per discussion
for claim 9 and 12.
Regarding the motivation statement, the same motivation statement  applied in claim 12 above also applied here.  
9.         Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Halmann, US 5151856 A,  published on September 29, 1992 as applied to claims 1, above, and further in view of KANG; Dong-Goo, (hereafter Kang), US 20150139394 A1, published on May 21, 2015. 
Regarding claim 4, Halmann teaches, generating the simulation of the plurality of blood vessels (Abstract, col.9 lines 15-30, Utilizing a characteristic structural element on the model 23 for positioning the arterial tree, the arteries are superimposed thereon at 27 and as represented at V, in the video display).
However, it is noted that Halmann  does not specifically teach “ generating a mask overlay on the plurality of blood vessels; and segmenting the masked plurality of blood vessels for generation of the virtual model of the plurality of blood vessels.”
On the other hand Kang teaches generating a mask overlay on the plurality of blood vessels; and segmenting the masked plurality of blood vessels for generation of the virtual model of the plurality of blood vessels ([0135] Kang specifically teaches as an example, an image in which the subsequent live fluoroscopic image is subtracted from the road map mask to remove a background, and the instrument and the target blood vessel are represented in excellent contrast, may be obtained. Also, the road map mask may be subtracted from the subsequent live fluoroscopic image). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method of background subtraction from fluoroscopic image taught by Kang into Halmann. 
The suggestion/motivation for doing so would have been to allow user of Halmann to visualize clearly the blood vessels by removing background noise that masks the blood vessels. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIKIRTE T ASHINE whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FIKIRTE (Fiki) T ASHINE/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793